Citation Nr: 0635797	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to a disability rating higher than 10 percent 
for bilateral hearing loss prior to June 29, 2005.

2.  Entitlement to a disability rating higher than 20 percent 
for bilateral hearing loss from June 29, 2005.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

It is necessary to clarify the issues on appeal.  The June 
2003 rating decision granted entitlement to service 
connection for bilateral hearing loss and assigned a 
disability evaluation of 10 percent, effective July 11, 2001.  
In July 2004, the veteran submitted a notice of disagreement 
(NOD), appealing his initial rating.  In a supplemental 
statement of the case (SSOC) dated in October 2005, the RO 
increased the veteran's disability rating from 10 percent to 
20 percent, effective June 29, 2005.  

Since the veteran perfected his appeal from the June 2003 
assignment of an initial 10 percent disability rating, the 
Board will address whether he was entitled to a disability 
rating higher than 10 percent prior to June 29, 2005, as well 
as whether he is entitled to a disability rating higher than 
20 percent from June 29, 2005.  Therefore, the issues on 
appeal have been rephrased as shown above.  The veteran is 
not prejudiced by such recharacterization of the issues.  

The veteran participated in a Board video conference hearing 
with the undersigned in October 2006.  A transcript of that 
proceeding has been associated with the claims folder.



FINDINGS OF FACT

1.  Prior to June 29, 2005, the veteran's right ear hearing 
loss had a Numeric Designation of III as per Table VI of the 
VA schedule of ratings; the veteran's left ear hearing loss 
had a Numeric Designation of V as per Table VIa of the VA 
schedule of ratings.

2.  As of June 29, 2005, the veteran's right ear hearing loss 
had a Numeric Designation of VII as per Table VIa of the VA 
schedule of ratings; the veteran's left ear hearing loss had 
a Numeric Designation of V as per Table VI of the VA schedule 
of ratings.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for bilateral hearing loss prior to June 29, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).

2.  The criteria for a disability rating of 30 percent, but 
no higher, have been met for bilateral hearing loss as of 
June 29, 2005.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can predictably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Since the veteran appealed the initial rating 
assigned for his bilateral hearing loss, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2006).

The VA rating scheme for the evaluation of hearing loss 
provides ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  See 38 C.F.R. § 4.85 (2006).  The evaluation of 
hearing impairment applies a formula which is essentially a 
mechanical application of the VA Schedule for Rating 
Disabilities to numeric designations after audiology 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Rating Higher than 10 Percent

When the veteran's claim for an increase was pending, a VA 
audiological examination report was submitted showing that 
the veteran's hearing loss had increased in severity on June 
29, 2005.  It was as of that date that the RO subsequently 
assigned a 20 percent rating.  The evidence associated with 
the claims folder prior to the June 29, 2005 assignment of 
the 20 percent disability rating consisted of VA outpatient 
treatment records, VA examinations, private medical records 
and lay statements.  VA must consider all the evidence of 
record to determine when an ascertainable increase occurred 
in the rated disability.  See Hazan v. Gober, 10 Vet. App. 
511 (1997); see also Swanson v. West, 12 Vet. App. 442 
(1999).  


The veteran submitted private medical records from the 
Circleville Hearing Center, dated in July 2001.  The 
audiologist noted that the veteran had a history of military 
noise exposure bilaterally.  Audiometric testing revealed the 
veteran had high frequency, moderate to severe to profound, 
sensorineural hearing loss of the right ear.  High frequency, 
moderate to severe, sensorineural hearing loss of the left 
ear was noted.  The audiologist did not interpret the 
puretone audiogram and did not provide findings of the 
Maryland CNC Test.  For this reason, the test results do not 
conform to VA's rules for use in rating the disability.

The veteran participated in a September 2002 VA audiological 
examination.  Puretone thresholds, in decibels, were as 
follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 15 20 50 80 90 LEFT 10 60 60 60 
70

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 84 percent in the left ear.  
Puretone threshold averages for the right ear were 60 
decibels and 63 decibels for the left ear.

Outpatient treatment records from the Chillicothe VA Medical 
Center (VAMC) dated in March 2005 revealed the following 
puretone thresholds, in decibels:

HERTZ

500 1000 2000 3000 4000 RIGHT 10 15 65 75 80 LEFT 10 10 65 75 
70

Pure tone results indicate normal hearing through 1000 Hz 
sloping to a severe sensorineural hearing loss bilaterally.  
Word recognition ability was noted as good in both ears.

Using Table VI or VIa in 38 C.F.R. § 4.85, the puretone 
average and speech recognition score are combined to give 
each ear a numeric designation for use on Table VII to 
determine the correct disability level.  

The regulations have two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that veterans experience.  See 64 
Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
This provision corrects the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  In this case, the audiometric results 
from the VA examination meet these criteria for the left ear 
only, and the veteran's disability can be evaluated under the 
alternative rating scheme.

The September 2002 VA examination report was the only medical 
evidence that recorded the puretone average and speech 
recognition score.  The right ear had a puretone average of 
60 dB and a speech recognition score of 88; therefore 
according to Table VI, the right ear received a designation 
of III.  The left ear had a puretone average of 63 dB and a 
speech recognition score of 84; therefore meeting the 
criteria noted above, with puretone thresholds in the 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz 
that are 55 decibels or more.  Thus, Table VIa results in a 
higher evaluation - V.  The point where III and V intersect 
on Table VII then reveals the disability level for the 
veteran's hearing loss, which in this case does not exceed a 
10 percent rating.

The Board finds that the 10 percent disability rating 
assigned prior to June 29, 2005, adequately reflects the 
clinically established impairment experienced by the veteran.  
Thus, his request for a disability rating in excess of 10 
percent prior to June 29, 2005, is denied.




Rating Higher than 20 Percent

The evidence dated since the assignment of the 20 percent 
rating, on June 29, 2005, consists of the veteran's 
testimony; his statements; and a VA examination.  The 
veteran's disability evaluation was increased to 20 percent 
as of June 29, 2005, due to the increase in severity of the 
veteran's bilateral hearing loss.

On June 29, 2005, the veteran participated in a VA 
audiological examination.  Puretone thresholds in decibels 
were as follows:

HERTZ

500 1000 2000 3000 4000 RIGHT 25 25 75 85 95 LEFT 15 15 70 75 
75

38 C.F.R. § 4.86(b) indicates that when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the Roman numeral designation 
for hearing impairment will be chosen from either Table VI or 
Table VIa, whichever results in the higher numeral, and that 
numeral will then be elevated to the next higher Roman 
numeral.  This provision compensates for a pattern of hearing 
impairment that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  Id.  This provision is for 
application for both ears.

Using Table VI or VIa in 38 C.F.R. § 4.85, the right ear had 
a puretone average of 70 dB and a speech recognition score of 
80 percent; therefore according to Table VI, the right ear 
received a designation of IV.  Table VIa affords the veteran 
a designation of VI, then elevated to VII.  The left ear had 
a puretone average of 59 percent and a speech recognition 
score of 84 percent, therefore according to Table VIa, the 
left ear received a designation of IV, then elevated to V.  
The point where V and VII intersect on Table VII then reveals 
the disability level for the veteran's hearing loss, which 
for this time period meets the criteria for a 30 percent 
rating.

The Board notes that the veteran submitted additional 
evidence in October 2005 following his Board video conference 
hearing.  A waiver of agency of original jurisdiction 
consideration was not associated with the claims folder, 
however, the records submitted were merely duplicative of 
records already associated with the claims folder.  Thus, 
this decision is not prejudicial to the veteran.

The Board finds that a 30 percent disability rating as of 
June 29, 2005, reflects the clinically established impairment 
experienced by the veteran.  Thus, his request for a 
disability rating in excess of 20 percent after June 29, 
2005, is granted.

Duties to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006). 

This appeal stems from the original grant of service 
connection in June 2003.  Once service connection is granted, 
the notice requirements of 38 U.S.C.A. § 5103(a) are 
satisfied; no further notice is needed should the veteran 
appeal some aspect of the initial grant of service 
connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Cf. Sutton v. Nicholson, No. 01-1332 (U.S. Vet. App. 
September 20, 2006) (compliance with 38 U.S.C.A. § 5103(a) 
notice was not required in an appeal for an increased rating 
from a pre-VCAA grant of service connection); and VAOPGCPREC 
8-2003 (Notices of Disagreement do not constitute new claims 
requiring VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue).  

Even if notice requirements do apply in this case, a letter 
was provided to the veteran in September 2001, in response to 
his claim for service connection, which gave him actual 
knowledge that evidence establishing the severity of his 
disability was required.  In addition to providing the 
general notice laid out in Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the letter told the 
veteran specifically that information was needed as to all 
providers who had treated him for the claimed conditions. 
Thus, he was aware of exactly what information and evidence 
was needed to show a higher rating was warranted.  Such 
notice is sufficient to satisfy the duty to notify in claims 
for increased ratings.  Cf. Overton v. Nicholson, No. 02-1814 
(U.S. Vet. App. September 22, 2006) (where the notice of the 
need for evidence showing an increased disability without 
providing the applicable ratings provisions was sufficient 
for VCAA notice requirements).   

The September 2001 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  The veteran is also represented by a 
veterans' service organization that assisted him in preparing 
his appeal.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Instead, he 
has identified and submitted additional evidence in support 
of his claim.  See evidence submitted at Board hearing.  
Further, although he has not explicitly been told to provide 
any relevant evidence in his possession, the information 
contained in the 2001 letter served to convey that 
information.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  

Since service connection was granted, and the initial 10 
percent rating was assigned effective date of receipt of 
claim, there is no potential effective date issue that would 
warrant additional notice.  Dingess, supra.  When the higher 
rating was assigned as of June 29, 2005, the RO informed the 
veteran that the effective date was the date of the VA 
examination, and since this increased level of hearing loss 
was not shown prior to that date, this was the proper 
effective date. The Board is continuing that effective date.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  See 38 U.S.C.A. § 5103A 
(West Supp. 2005); 38 C.F.R. § 3.159 (2006).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded VA 
examinations in September 2002 and June 2005.  See 38 C.F.R. 
§ 3.159(c)(4) (2006).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  The June 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006). 


ORDER

Entitlement to a disability rating higher than 10 percent for 
bilateral hearing loss prior to June 29, 2005, is denied.

Entitlement to a disability rating of 30 percent for 
bilateral hearing loss is granted from June 29, 2005, subject 
to the laws and regulations governing payment of monetary 
benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


